Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered:
a coil.
a motor driver.
an outer layer.
a magnetic field.
a magnetic field of the permanent magnet.
a robot joint.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Conclusion
This application is in condition for allowance except for the following formal matters: 
See the above paragraph.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-2 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious a magnetically reconfigurable robot joint motor, characterized by the robot joint motor comprising a coil stator, a permanent magnet rotor, and a magnetic reconfiguration unit, wherein the magnetic reconfiguration unit continues to be arranged around an outer periphery of the permanent magnet rotor, the magnetic reconfiguration unit is made of a hard magnetic material, a coil connected to a control circuit is wound on an outer layer of the magnetic reconfiguration unit, in this way, when a robot joint is required to execute a low rotation speed or zero rotation speed operating condition, the control circuit inputs current pulses of different strengths, so that the magnetic reconfiguration unit obtains permanent magnetization of corresponding degree, and generates a magnetic field which acts together with a magnetic field of the permanent magnet rotor so as to maintain a torque required for output; when the robot joint is required to execute a high speed operating condition, the magnetic reconfiguration unit is kept in an initial state, which indicates that the control circuit does not input the current pulses or the control circuit inputs a predetermined current pulse, and the magnetic reconfiguration unit generates a magnetic field to perform fixed compensation on a static torque of the entire robot joint motor as recited in claim 1.  Claim 2 is dependent claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


9/30/2021
/DANG D LE/Primary Examiner, Art Unit 2834